OPINION
PER CURIAM.
Opinion on Motion for Rehearing
The appellee contends that it did not receive notice of the date when this cause would be submitted and oral arguments heard, and that it was therefore deprived of its right to oral argument under Tex.R.Civ.P. 423.
Rule 3.12 of this court provides that a party may present oral argument if he files a request for oral argument when he timely files his brief, and that a failure to file such request shall be deemed waiver of oral argument, unless the court directs that a particular case be argued orally. Rule 3.13 provides that upon expiration of the time for filing a request for oral argument, the clerk of the court will notify all counsel of the date the cause has been set for submission and whether or not oral argument has been requested by any of the parties.
The record does not reflect that the ap-pellee filed a request for oral argument when it filed the appellee’s brief. Furthermore, a review of the record does not indicate that the issues on appeal were such that oral argument would materially have benefited the court or resulted in a different disposition of the case. The appellee’s contention is therefore overruled.
The court has considered the other matters presented by the appellee’s motion for rehearing, and those contentions are also overruled.
Appellee’s motion for rehearing is denied.